Citation Nr: 1518377	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye condition, claimed as defective vision.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to March 1946 and from September 1950 to July 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2011 and December 2012.  

The issue of service connection for an eye condition was developed and adjudicated in the February 2011 rating decision as a petition to reopen a previously denied claim.  Consistent with this adjudication, the claims file shows that the Board issued a decision in July 1987 denying a nearly identical claim.  

Notwithstanding the prior denial, the Board must now reconsider the original claim of service connection in light of an official service department record which was received by VA in April 2012.  This record consists of a report from the Surgeon General's Office (SGO).  It is relevant and had not been associated with the claims file when the Board denied the claim in July 1987.  The SGO report itself would not have existed at the time of the July 1987 decision.  See M2-1 III.iii.2.E.28.e (identifying that "May 18, 1990, represents the date NPRC finished decoding information contained in the extracts.").  However, the SGO report is based on information that was previously in existence.  Moreover, the SGO report was created because the Veteran's original service treatment records (STRs) had been destroyed in a fire while in VA custody.  Therefore, the claim must be reconsidered on a de novo basis pursuant to § 3.156(c).  See, e.g, Shipley v. Shinseki, 24 Vet. App. 458 (2011) ("The Secretary's argument here ignores the fact that the DD-214 form ultimately was amended as a reflection of records that had already long existed."); see also 71 Fed. Reg. 52455, 52456 (Sept. 6, 2006) ("we are referring to records such as modified discharges and corrected military records."); see also 70 Fed. Reg. 35388, 35389 ("a claimant should not be harmed by an administrative deficiency of the government").  

The Veteran testified before a Decision Review Officer (DRO) of the RO in July 2013.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran experienced noise exposure during service; current audiometry testing shows a hearing loss disability for VA purposes; and the evidentiary record makes it equally likely that the hearing loss is a result of the in-service noise exposure.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that a hearing loss disability for VA purposes, as defined in § 3.385, is shown.  This is demonstrated most recently by a VA examination conducted in July 2013.  Accordingly, the existence of a present disability is established.  Next, it is not reasonably in dispute that the Veteran was exposed to noise during service.  His official service department records, including a Separation Qualification Record, document that he was a cannoneer who was "specially trained as a gunner."  At his July 2013 DRO hearing, he testified that "the noise bothered me so much" when the cannons fired.  See Hr'g Tr. 5.  Accordingly, an in-service injury is established.  

Finally, the evidence tends to make it at least equally likely that the Veteran's hearing impairment has existed continuously since its onset during service.  The Veteran himself credibly testified at the July 2013 DRO hearing that his hearing problem already existed by the time he left service.  See Hr'g Tr. 10.  Thus, he competently reports having hearing loss since service.

A VA examiner reached a negative opinion in July 2013, indicating that the  Veteran's hearing loss disability was less likely as not related to service.  This opinion, while negative, should be considered favorable as the VA examiner relied on a conclusion that there was no "record of complaint of hearing loss while in active military service."  It appears the VA examiner did not consider the Veteran's own testimony, which establishes such complaints in service.  As such, it can reasonably be inferred that this VA examiner's opinion would have been favorable if the examiner had credited the Veteran's own testimony.  See Evans v. McDonald, __Vet. App. __, __, No. 11-2917, 2014 WL 6769767, at *4 (Dec. 2, 2014) (It is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it.  ); see also Kahana, 24 Vet. App. at 435 (the Board may permissibly draw "inference[s] based on the evidence," as long as any inference resulting in a medical determination must be independent and cited).  

Further increasing the likelihood of a nexus here, it is commonly understood and well within the Board's competency to recognize as a non-medical expert, that intense noise exposure, such as the Veteran would have been exposed to as a cannoneer, can damage a person's hearing.  See United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988) ("Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings."'")).

Accordingly, a nexus between the current hearing loss disability and the noise exposure during service is established.  In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The claim of service connection for an eye condition must be remanded to obtain (a) missing VA treatment records and (b) a new VA examination.

By way of background, the Veteran asserts that his current vision problems are a result of an accident during service.  This accident happened when he "had a gas heater that would warm us up in the winter that would stop functioning during the night because of the rough winter we had.  The gases that the pilot would dissipate because the heater was not turned [on] continued to filtrate gas."  See DRO Hr'g Tr. 4.  There were "three people which all three of us were in critical condition[,] they found us off the beds where we slept on the floor bloated and with deorbited eyes."  Id. at 5.  He maintains that he had no visual defects prior to that accident.  

The Board notes that any contemporaneous records of hospitalization are missing from the record and cannot be recreated.  However, the SGO report does reflect that he was hospitalized during service.  

There is also an indication of a second injury.  Specifically, in a December 1967 statement, the Veteran wrote that he was hit in the right eye during service in 1950.  The Board issued a decision in July 1987 specifically finding evidence of this injury.  The Board referred to "dispensary records in August 1951 [which] revealed an injury to the left eye from the branch of a tree or grass."  The Board now notes that this dispensary record is no longer associated with the claims file.  In either event, the Board's prior decision establishes the occurrence of this injury.  In light of the Board's July 1987 finding, the absence of this document from the claims file appears nonconsequential at this point.      

(a) Missing Records

The Veteran testified at his July 2013 DRO hearing that his VA doctors diagnosed him with "cataracts and then they told me that it was glaucoma because of the condition I suffered at Fort Bliss Texas at the Yuma Hospital."

The Veteran's VA medical records are associated with the claims file, and do not document such a statement.  However, the records available to the Board are incomplete.  Therefore, it is premature to make a determination either way regarding the Veteran's statement relating a positive nexus opinion from VA doctors.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (setting forth the factual and analytic predicate for finding that an absence of evidence is substantive negative evidence); Fed. R. Evid. 803(7).  Therefore, it is important that all VA medical records be associated with his claims file.  

(b) VA Examination

The Veteran underwent a VA examination in August 2013.  The VA examiner gave a negative opinion, stating that "the Veteran's loss of central vision is due to refractive error in both eyes.  The Veteran's loss of peripheral vision in the right eye is due to open angle glaucoma.  The Veteran's refractive error and open angle glaucoma are not related to gas exposure while in service."

At present, this opinion does not appear to fully address all the complex medical questions raised by the claim.  First, it does not address whether the Veteran's glaucoma could be a result of either injury during service.  Second, it states the conclusion that the Veteran's refractive error and open angle are not related to gas exposure while in service, but not does not explain the basis for the conclusion.  Third, it does not address whether any condition in the left eye may be a result of the traumatic injury suffered when he was hit by the branch of a tree.  As such, a new VA examination is needed.  In such a situation, where a VA opinion was obtained, but the opinion is not adequate to fully inform the Board's determination, the Board must remand to obtain clarification.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's VA treatment records not already associated with the claims file, to specifically include all records relating to treatment for his eyes.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

2.  After completing all development set forth in paragraph 1, arrange for the relevant information in the claims file to be forwarded for a VA opinion.

An in-person examination should be conducted if deemed necessary by the designated examiner.    

Accordingly, the examiner is asked to review the relevant information in the record.  Based on this review, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including two injuries he experienced (see below)?

(b) If any visual defect is found to be a result refractive error, was there additional disability superimposed upon the refractive error during the Veteran's service or lifetime?  If so, is it at least as likely as not (i.e., equally probable) that the superimposed disability was related to either injury during the Veteran's service (see immediately below)?

For purposes of answering these questions, the examiner is asked to assume as true that the Veteran suffered two injuries during service involving (1) being rendered unconscious by exposure to a leaking heater; and (2) being struck in the left eye by a tree branch.  

In answering these questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


